Title: To Thomas Jefferson from Mary Hazard and Anna Void, 1 September 1803
From: Hazard, Mary and Void, Anna
To: Jefferson, Thomas


          
            
              Honored Sir
            
            Philadelphia September 1st 1803
          
          I am not much used to write to folks like you, and I must own, that I tremble every joint of me, but since I have begun, I may as well go on. You see sir, we are two poor women, both married, and still young; and as we are too lazy to work, being that we can’t get it to do, we thought, as how we might as well tell you, knowing that you are the richest, as allso the greatest Man, in all America. So, Sir, our case is just this, we are too lazy to work, and have a natural repugnance to being wh–es, and as winter will soon be here, we are afraid if you don’t allow us 400 dollars a year, that we shall certainly either freeze, or starve to death! They tell me (who am the writer of this) that you are an old batchelor, now as such, I think you can’t have much of a family, and see, being that you have no children, and a great income, suppose you would lay by every day one dollar and three six-penny-bits, I’m sure, I hardly think that in the years run, you could miss such a sorry sum, and only think what a deal of good it would do us. We are sisters by the tie of nature, and sisters in affliction. We are both married to profligate men, and by them abandoned to the mercy of the world. But I forget myself…You see, Sir, writing is my trade; but booksellers are a little knavish, and my poverty is to them a stimulus to imposition. Strange, that, that, which should urge to benevolence, should be the mean of rendering misery still more miserable. But I wish you to answer this, for you see, as how, I shall have no peace day nor night, ’til you drop a line or two in the post office for me. Don’t be angry Sir, You are the father of our country and I am one of your children…The world deals hardly with me…and to whom can a child complain, with more propriety, than to its protector! Allowing that you only preside over us as gaurdian, to our lawful rights, upon whose protection we have no claims, still, Sir, ’tis nothing derogatory to your honor, to denominate you father, and as one of your children, I throw myself, and sister, upon your mercy.—Pray Mr Secratary let the President read this himself. I have read all he has wrote, and sure he will not deem it a trouble to read this trifle!—I cannot flatter, I will not extol, but I can feel, and feeling, know how to appriciate exalted worth.—Good night Sir; I have wrote this with fear and trembling, but I cannot appologise for my rudeness. By habit and education, I am unfit to encounter the evils of life, but by fate or chance, or rather, by the common course of things, I am thrown into the very vortex of misery.
          Sighning ourselves 
          
            
              Mary Hazard
            
            and
            Anna Void:
          
          
            I earnestly crave a few lines. directed to Mary Hazard Philadelphia
          
        